Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 02, 2020

The Court of Appeals hereby passes the following order:

A20A1957. YVONNE A. WARD v. U. S. BANK NATIONAL ASSOCIATION.

      U. S. Bank National Association filed a dispossessory proceeding against
Yvonne Ward in magistrate court. Following an adverse ruling, Ward appealed to the
superior court, which affirmed the issuance of a writ of possession in favor of the
bank. Ward filed an application for discretionary appeal from the superior court’s
order, which we denied. See Case No. A19D0009 (Aug. 16, 2018). Ward then filed
a motion to stay or set aside the writ of possession, which the superior court denied.
Ward filed a direct appeal, which we dismissed for lack of jurisdiction. See Case No.
A19A1555 (Mar. 28, 2019).
      Back in the superior court, Ward filed more post-judgment motions, including
a motion for new trial. On January 16, 2020, the superior court entered an order
denying these motions. On February 7, 2020, Ward filed a notice of appeal. We lack
jurisdiction for two reasons.
      First, appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Because Ward has no right of direct appeal here, we lack
jurisdiction to consider this case.1


      1
        Ward also filed a discretionary application from the same trial court order on
appeal here, but we dismissed the application as untimely. Case No. A20D0351 (Apr.
      Second, while under OCGA § 5-6-38 (a), a notice of appeal generally must be
filed within 30 days of entry of the order sought to be appealed, under OCGA § 44-7-
56, appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Id. at 523. Ward’s notice
of appeal, filed 22 days after the superior court’s order disposing of her post-
judgment motions, is untimely under OCGA § 44-7-56.
      For these reasons, this appeal is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/02/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.